Citation Nr: 0103770	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-17 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran has qualifying military service for 
nonservice-connected disability pension purposes. 


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision letter from the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  In his September 1999 VA Form 9, the 
veteran indicated that he wanted to appear at a hearing 
before a Board Member.  However, in a February 2000 
statement, the veteran requested that his case be decided 
without a hearing.


FINDINGS OF FACT

1.  The veteran had active service in the U.S. Army from 
January 1957 to January 1959.

2.  The veteran did not serve on active service during a 
period of war.


CONCLUSION OF LAW

The veteran's service did not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101(12), 1501, 1521(West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1, 3.2, 3.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 2000); 38 C.F.R. § 3.3 (2000).  A 
veteran is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2000).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 1991 
& Supp. 2000).  

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.3(a)(3) (2000).

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as defined in, and for the periods set forth in, 38 C.F.R. § 
3.2.  Under 38 C.F.R. § 3.2, the period of service for the 
Korean Conflict is defined as beginning on June 27, 1950 
through January 31, 1955 and the Vietnam era is defined as 
beginning February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam, or as the period beginning on August 5, 
1964, and ending on May 7, 1975, inclusive, in all other 
cases.  See 38 C.F.R. § 3.2(e & f) (2000).

The veteran's DD Form 214 shows that he entered active 
service in January 1957, approximately 2 years after the 
Korean Conflict ended, and he was separated from active 
service in January 1959, well prior to the start of the 
Vietnam Era.  Thus, the record clearly shows that the 
veteran's active service was after the Korean Conflict and 
prior to the Vietnam Era.  Moreover, the veteran stated that 
he served during peacetime.

Accordingly, the Board finds that the veteran did not serve 
in the active military, naval, or air service during a period 
of war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.  To the extent that the 
law is dispositive of an issue on appeal, this claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, as the veteran's service did not meet the basic 
eligibility requirements for a nonservice- connected pension, 
his claim must be denied by operation of law.  The Board has 
no discretion and must apply the law and regulations as 
stated.  See 38 U.S.C.A. § 7104(c).  Accordingly, the 
veteran's claim for a nonservice-connected pension is denied.


ORDER

Eligibility requirements for nonservice-connected pension 
benefits have not been met, and the appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

